UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HENRY H. SHAVITZ, for himself and       
others similarly situated,
                           Plaintiff,
                 v.
GUILFORD COUNTY BOARD OF
EDUCATION,
             Defendant-Appellant,
CITY OF HIGH POINT, a municipal
corporation,
                Defendant-Appellee,
                and
ELECTRONIC DATA SYSTEMS
CORPORATION, a corporation doing
                                           No. 03-1960
business in the State of North
Carolina; ALLEN L. PEARSON, II;
PEEK TRAFFIC, INCORPORATED, a
corporation doing business in North
Carolina; PHIL WYLIE; SREEKANTH
NANDAGIRI; ARNOLD KOONCE, Mayor
of the City of High Point; ALBERT
A. CAMPBELL, member of the High
Point City Council; M. CHRISTOPHER
WHITLEY, member of the High Point
City Council; AARON LIGHTNER,
member of the High Point City
Council;
                                        
2        SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION


RONALD B. WILKINS, member of the      
High Point City Council; M. C.
ROWE, member of the High Point
City Council; WILLIAM S. BENCINI,
JR., member of the High Point City
Council; DAVID B. WALL, member
of the High Point City Council;
STRIB BOYNTON, City Manager of        
the City of High Point,
                        Defendants.


STATE OF NORTH CAROLINA,
                           Movant.
                                      
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               James A. Beaty, Jr., District Judge.
                         (CA-01-662-1)

                   Argued: February 24, 2004

                     Decided: June 7, 2004

          Before MOTZ and TRAXLER, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Vacated and remanded with instructions by unpublished per curiam
opinion.


                           COUNSEL

ARGUED: Robert J. King, III, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, Greensboro, North Carolina, for Appel-
          SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION                3
lant. Alison Raney Bost, WOMBLE, CARLYLE, SANDRIDGE &
RICE, P.L.L.C., Winston-Salem, North Carolina, for Appellee. ON
BRIEF: Jill R. Wilson, Elizabeth V. LaFollette, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, Greensboro, North Car-
olina, for Appellant. Gusti W. Frankel, WOMBLE, CARLYLE, SAN-
DRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

    This action began in North Carolina state court as a challenge to
a program in High Point, North Carolina, that uses cameras to take
pictures of cars that run red lights. The defendants, which included
the City of High Point and the supplier of the red-light camera sys-
tem, removed the case to federal district court. The district court
granted summary judgment in favor of the defendants on the federal
claims and certain state-law claims and remanded to state court all but
one of the remaining state-law claims. As to the sole state-law count
it retained, the district court rejected the claim of the Guilford County
Board of Education and concluded that, under North Carolina law, the
City of High Point was entitled to all of the proceeds of its red-light
camera program. The Board appeals, arguing that it is entitled to the
proceeds. We conclude that the district court lacked subject-matter
jurisdiction over the Board’s state-law claim that it is entitled to the
proceeds of the red-light camera program. We therefore vacate the
district court’s order granting summary judgment in favor of the City
and remand with instructions that the district court remand the claim
to state court.

                                   I.

  The City of High Point, North Carolina, as authorized by the North
Carolina General Assembly, began using cameras to catch red-light
4         SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION
runners. Henry Shavitz received a ticket in the mail after a car regis-
tered to him was photographed running a red light. Shavitz refused to
pay the ticket and thereafter filed an action in North Carolina state
court raising state and federal constitutional challenges to the red-
light camera program.

   Shavitz contended that the traffic-control program violated the due
process and equal protection clauses of the state and federal constitu-
tions. Shavitz also contended that, if the program was constitutional
in all respects, then the North Carolina Constitution required that the
proceeds of the program go to the Guilford County Board of Educa-
tion rather than the City of High Point. See N.C. const. art. IX, § 7
("All moneys, stocks, bonds, and other property belonging to a county
school fund, and the clear proceeds of all penalties and forfeitures and
of all fines collected in the several counties for any breach of the
penal laws of the State, shall belong to and remain in the several
counties, and shall be faithfully appropriated and used exclusively for
maintaining free public schools."). Shavitz named the Board as a
defendant only because of this alternative claim. He expressly did not
seek any damages from the Board but instead sought only a declara-
tion that the Board was entitled to the clear proceeds of the red-light
camera program. The defendants removed the case to federal court,
at which point the Board answered the complaint and filed a cross-
claim seeking a declaration that it was entitled to the proceeds of the
red-light camera program.

   The district court granted summary judgment in favor of the defen-
dants on Shavitz’s federal and parallel state constitutional claims and
remanded most of the remaining state claims. As to the claim involv-
ing the Board’s right to the proceeds of the red-light camera program
(hereafter, the "clear-proceeds" claim or dispute), the district court
first concluded that Shavitz lacked standing to challenge the disposi-
tion of the proceeds of the red-light camera program. Nonetheless, the
court determined that the claim was properly before it by virtue of the
Board’s cross-claim. The court then considered the merits of the
clear-proceeds claim and granted summary judgment in favor of the
City. The Board appealed the district court’s grant of summary judg-
ment in favor of the City on the clear-proceeds claim; Shavitz did not
appeal.
          SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION                 5
   On appeal, the parties, assuming that the district court had subject-
matter jurisdiction, addressed only the merits of the clear-proceeds
claim in their briefs. At oral argument, we questioned whether there
was in fact subject-matter jurisdiction over the dispute between the
City and the Board, and we requested that the parties file supplemen-
tal briefs addressing the question. After consideration of the supple-
mental briefs, we conclude that the district court lacked subject-matter
jurisdiction over the clear-proceeds dispute.

                                   II.

   "Federal courts are not courts of general jurisdiction; they have
only the power that is authorized by Article III of the Constitution and
the statutes enacted by Congress pursuant thereto." Bender v. Wil-
liamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). Federal courts,
of course, have subject-matter jurisdiction over federal questions—
that is, cases "arising under the Constitution, laws, or treaties of the
United States." 28 U.S.C.A. § 1331 (West 1993). Because Shavitz
raised certain federal constitutional challenges to the City’s red-light
camera program, his complaint could have originally been filed in
federal court, and removal to federal court was therefore proper. See
28 U.S.C.A. § 1441(a) (West 1994); City of Chicago v. International
Coll. of Surgeons, 522 U.S. 156, 163 (1997) ("The propriety of
removal . . . depends on whether the case originally could have been
filed in federal court.").

   That the complaint was properly removed to federal court, how-
ever, does not necessarily mean that the district court had subject-
matter jurisdiction over the state-law claims. There is no diversity of
citizenship between the Board and the City, and the dispute between
them as to the proper disposition of the proceeds of red-light camera
program is indisputably one of state law only. Accordingly, the dis-
trict court had subject-matter jurisdiction over the clear-proceeds
claim only if the claim fell within the district court’s ancillary or pen-
dent jurisdiction, jurisdictional doctrines that have now been codified
in 28 U.S.C.A. § 1367, the supplemental jurisdiction statute. See
International Coll. of Surgeons, 522 U.S. at 165.

  The supplemental jurisdiction statute provides that:
6            SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION
        Except as provided in subsections (b) and (c) or as expressly
        provided otherwise by Federal statute, in any civil action of
        which the district courts have original jurisdiction, the dis-
        trict courts shall have supplemental jurisdiction over all
        other claims that are so related to claims in the action within
        such original jurisdiction that they form part of the same
        case or controversy under Article III of the United States
        Constitution.

28 U.S.C.A. § 1367(a) (West 1993). To determine whether a state-law
claim is part of the same "case or controversy" as the removable claim
for purposes of the supplemental jurisdiction statute, we look to the
standard set by the Supreme Court in United Mine Workers of Amer-
ica v. Gibbs, 383 U.S. 715 (1966). See International Coll. of Sur-
geons, 522 U.S. at 164-65; Axel Johnson v. Carroll Carolina Oil Co.,
145 F.3d 660, 662 (4th Cir. 1998). In Gibbs, the Supreme Court
explained that

        Pendent jurisdiction, in the sense of judicial power, exists
        whenever there is [a federal question], and the relationship
        between that claim and the state claim permits the conclu-
        sion that the entire action before the court comprises but one
        constitutional "case." The federal claim must have substance
        sufficient to confer subject matter jurisdiction on the court.
        The state and federal claims must derive from a common
        nucleus of operative fact. But if, considered without regard
        to their federal or state character, a plaintiff’s claims are
        such that he would ordinarily be expected to try them all in
        one judicial proceeding, then, assuming substantiality of the
        federal issues, there is power in federal courts to hear the
        whole.

Gibbs, 383 U.S. at 725 (footnotes and internal citations omitted).

   If Shavitz had had standing to pursue the clear-proceeds claim,
whether the district court could properly exercise jurisdiction over
that claim under section 1367 would have been a closer question. But
Shavitz did not appeal the district court’s conclusion that he lacked
standing to pursue that claim.1 Thus, we are left only with the ques-
    1
   We note that the district court looked to North Carolina law when
determining whether Shavitz had standing. When a case is in federal
          SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION                 7
tion of whether supplemental jurisdiction existed over the clear-
proceeds battle being fought by the Board and the City. In our view,
the answer to that question is apparent: The clear-proceeds dispute
between the Board and the City is not part of the same constitutional
case or controversy as Shavitz’s federal challenges to the red-light
camera program.

   We recognize, of course, that there are certain underlying facts
common to the clear-proceeds dispute and Shavitz’s federal claims,
given that all the claims spring from the red-light camera program
itself. Such superficial factual overlap, however, is not sufficient. The
Gibbs test does not require that the federal and state claims only have
some facts in common; instead, Gibbs requires that the claims share
a "common nucleus of operative fact." Gibbs, 383 U.S. at 725
(emphasis added); see Hales v. Winn-Dixie Stores, Inc., 500 F.2d 836,
847 (4th Cir. 1974) (concluding that state-law claims that former
employer failed to make payments due under a company profit-
sharing program did not share "‘a common nucleus of operative fact’"
with federal claims that the employer failed to provide certain
statutorily-mandated information about that profit sharing plan (quot-
ing Gibbs, 383 U.S. at 725)).

   In his federal claims, Shavitz contended that the red-light camera
program violated the Due Process and Equal Protection clauses of the
United States Constitution. As to those claims, the primary operative
facts, as the district court recognized, are those that establish whether,
as a matter of federal constitutional law, the red-light program is
deemed to be civil or criminal in nature. See Shavitz v. City of High
Point, 270 F. Supp. 2d 702, 712 (M.D.N.C. 2003). As to the clear-
proceeds claim, the operative facts are those that establish whether,

court, however, state standing principles do not govern; the question is
whether federal standing principles have been satisfied. See Phillips Pet-
rol. Co. v. Shutts, 472 U.S. 797, 804 (1985) ("Standing to sue in any
Article III court is, of course, a federal question which does not depend
on the party’s prior standing in state court."); Highsmith v. Chrysler
Credit Corp., 18 F.3d 434, 436 n.1 (7th Cir. 1994) ("Although this cause
of action arises under state law, the federal standing requirements of
Article III still apply.").
8          SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION
under North Carolina law, the proceeds of the program accrue to the
state or to the City.2 Thus, Shavitz’s federal claims are in no way
dependent upon or related to the Board’s claim against the City.
Under these circumstances, we simply cannot conclude that Shavitz’s
federal claims and the clear-proceeds claim share a common nucleus
of operative fact, as required by section 1367 and Gibbs. See Hales,
500 F.2d at 848 (concluding that pendent jurisdiction did not exist
over state-law claims that were "separately maintainable and deter-
minable without any reference to the facts alleged or contentions
stated in or with regard to the [federal] count").

   Moreover, it is obvious that the clear-proceeds dispute is not one
that "would ordinarily be expected" to be tried along with Shavitz’s
federal constitutional challenges to the red-light camera program.
Gibbs, 383 U.S. at 725. Shavitz’s constitutional challenges to the red-
light camera program provided the gateway into federal court. While
we would ordinarily expect related state-law claims asserted by
Shavitz to be tried along with his constitutional claims, we would not
expect the clear-proceeds dispute between the Board and the City to
be tried along with Shavitz’s constitutional challenges. Although the
Board was brought into the action by Shavitz as a nominal defendant,
Shavitz sought no relief from the Board, and the Board’s claim
against the City is in no way dependent upon or related to Shavitz’s
    2
   The North Carolina Supreme Court has explained that article IX, sec-
tion 7 of the North Carolina Constitution identifies "two distinct funds
for the public schools. These are (1) the clear proceeds of all penalties
and forfeitures in all cases, regardless of their nature, so long as they
accrue to the state; and (2) the clear proceeds of all fines collected for
any breach of the criminal laws." Mussallam v. Mussallam, 364 S.E.2d
364, 366 (N.C. 1988). The district court concluded that because the Gen-
eral Assembly specifically described red-light camera violations as non-
criminal, the red-light camera proceeds did not fall within the second cat-
egory identified by the Mussallam court. See Shavitz, 270 F. Supp. 2d at
726. The district court also concluded that the red-light camera proceeds
did not fall within the first category identified by the Mussallam court
because the proceeds, while properly viewed as penalties, accrue not to
the state but to the City. See id. at 727. It is this conclusion that is the
primary focus of the Board’s appeal. Thus, the clear-proceeds claim turns
on a determination of whether the red-light camera proceeds accrue to
the state or to the City.
           SHAVITZ v. GUILFORD COUNTY BOARD OF EDUCATION                  9
claims against the City and the other defendants. Since the Board is,
at least as a practical matter, a stranger to the dispute between Shavitz
and the City, no one would expect the Board’s substantively unrelated
and unconnected claims against the City to be tried along with
Shavitz’s claims.3

   To summarize, we conclude that the clear-proceeds dispute
between the Board and the City and Shavitz’s federal challenges to
the red-light camera program do not share a common nucleus of oper-
ative fact and would not be expected to be tried in one judicial pro-
ceeding. Thus, the claims are not part of the same Article III case or
controversy, and the district court erred by exercising supplemental
jurisdiction over the clear-proceeds claim. Because there is no inde-
pendent basis to support the district court’s exercise of jurisdiction
over the clear-proceeds claim, the district court lacked subject-matter
jurisdiction over that claim. Accordingly, we hereby vacate the dis-
trict court’s order granting summary judgment in favor of the City on
the clear-proceeds claim, and we remand with instructions for the dis-
trict court to remand the clear-proceeds claim to state court. See Hin-
son v. Norwest Financial South Carolina, Inc., 239 F.3d 611, 617 (4th
Cir. 2001) (explaining that "under the authority of 28 U.S.C.
§ 1367(c), . . . a district court has inherent power to dismiss the case
or, in cases removed from State court, to remand").

               VACATED AND REMANDED WITH INSTRUCTIONS
  3
   We do not mean to suggest that supplemental jurisdiction cannot exist
over state-law claims that require the joinder or intervention of additional
parties—section 1367 by its terms applies to certain claims that require
the presence of additional parties. See 28 U.S.C.A. §§ 1367(a), (b). But
the clear-proceeds dispute between the Board and the City is simply too
disconnected from and unrelated to Shavitz’s constitutional challenges to
the red-light camera program to satisfy the requirements of section 1367.